Title: To John Adams from Benjamin Stoddert, 5 November 1800
From: Stoddert, Benjamin
To: Adams, John



Sir
November 5th: 1800.

I have done myself the honor, in pursuance of your instructions, to throw together, in the enclosed paper, a few Ideas, which appear to me to be proper, in the Presidents Speech to Congress.
Other matters – particularly our relations with the other Powers of Europe besides France – the state of Agriculture; the prosperity of our Commerce; – & the situation of the Revenue, are so much better understood by other Gentlemen, than by me, that I hope I shall be excused for not attempting more than I have done.
I have the honor to be / with the highest respect & / esteem, Sir Yr. most / Obed. Servt.

Ben Stoddert